Citation Nr: 1316229	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  08-33 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include major depressive disorder, anxiety disorder, and schizoaffective disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to March 1974. 

This matter was received by the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  It is on appeal from a July 2007 rating decision.

In January 2013, the Veteran and his wife testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is included in the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Both during VA treatment, as reflected in a March 2007 record, and during his January 2013 Board hearing, the Veteran indicated that he was receiving Social Security disability benefits for his psychiatric disability.  During the Board hearing, the Veteran testified that he began receiving treatment from a private psychologist in 2001, and that records of such psychological treatment were in his Social Security Administration (SSA) records.  Also, at the time of his hearing, the Veteran submitted a psychological examination report dated in June 2002, related to SSA disability benefits, indicating that the Veteran had been receiving weekly mental health treatment since August 2001.  Further SSA records have not been associated with the claims file.  Moreover, attempts should be made to get records directly from the private psychologist, as well as the psychiatrist referenced in that report.

Records from the SSA must be obtained, and appropriate consideration and weight must be given to them.  See 38 C.F.R. § 3.159; see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the appeal must be remanded in order to obtain any such outstanding SSA records.

Also, during the January 2013 Board hearing, the Veteran testified that had been receiving treatment through the Long Beach VA Healthcare System.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The most recent VA treatment records in the claims file are dated in October 2010.  Accordingly, on remand, the RO or AMC should obtain any pertinent records from the Long Beach VA Healthcare System dated from October 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request the Veteran's complete SSA records.  A copy of any request sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

2.  Ask the Veteran to complete releases authorizing VA to request his medical records from Joel Sunkin, Ph.D., and David Ruderman, M.D.  If he does so, request these records, and if they are not available, inform the Veteran so that he has an opportunity to obtain them. 

3.  Obtain all outstanding VA medical records related to any psychiatric disorder from the Long Beach VA Healthcare System, dated from October 2010 to the present.  All records and/or responses received should be associated with the claims file.  

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


